DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-4 of U.S. Application No. 16/479436 filed on 07/19/2019  have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4   are rejected under 35 U.S.C. 103(a) as being unpatentable over Doi et al. [JP 2016-002874], hereinafter referred to as Doi, in view of Yokoyama [US 2017/0322550 A1], hereinafter referred to as Yokoyama.
	As to claims 1, Doi discloses a work vehicle comprising:
a cabin with which a boarding space is formed ([see at least abstract and fig. 5]),
wherein the electronic control system includes an antenna unit for satellite navigation ([see at least Fig. 4, Fig. 5 and page 2  line 10-16], “ GPS antenna 5”).
and the antenna unit is attached to a central area of a roof of the cabin in a left-right direction,
an upper surface of an area of the roof around the antenna unit is formed so as to be an
inclined surface that is inclined in a front-rear direction ([see at least Fig. 4 and Fig. 5), and
left and right end portions of the roof are provided with left and right bulging edge
portions that bulge upward from the left and right end portions and have a length that spans
between front and rear ends of the roof, and water drain grooves that guide water on the roof
toward the left and right bulging edge portions such that water detours the antenna unit ([see at least Fig. 4 and Fig. 5).
	Iseki discloses all of the limitations as stated above. Iseki does not explicitly disclose an electronic control system for automatic driving through which a vehicle body is
automatically driven. However Yokoyama teaches an electronic control system for automatic driving through which a vehicle body is automatically driven ([see at least 0027, 0083 and 0084], “agricultural work vehicle 1 which can travel automatically unmannedly is a tractor, and a rotary tilling device is attached as work machines to the agricultural work vehicle 1 is explained. The agricultural work vehicle 1 is not limited to the tractor and may alternatively be a combine or the like. The work machine is not limited to the rotary tilling device and may alternatively be a furrower, a mower, a rake, a seeding machine, a fertilizing machine, a wagon or the like.”). Both Iseki and Yokoyama illustrate work vehicles having a cabin and antenna on rood system. Yokoyama on the other hand teaches a system that controls the vehicle autonomously.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the vehicle of Iseki, to incorporate automatically driven vehicle, as taught by Yokoyama, for the purpose of increasing efficiency and reducing man labor.

As to claims 2, Doi discloses a work vehicle according to claim 1, wherein the water drain grooves include a first groove portion that is provided in the inclined surface at a position on a higher-side area that is higher than the antenna unit and extends in the left-right direction so as to span between the left and right bulging edge portions, and left and right second groove portions that respectively extend from left and right ends of the first groove portion toward left and right ends of a front edge of the roof across the left and right bulging edge portions ([see at least Fig. 4 and Fig. 5)..

	As to claims 3, Doi discloses a work vehicle according to claim 1, wherein the roof is provided with a recessed portion for connecting a connector for the
antenna unit thereto, at a position on a higher-side area of the inclined surface that is adjacent to
the antenna unit ([see at least Fig. 4 and Fig. 5).

	As to claims 4, Doi discloses a work vehicle according to claim 1, wherein the roof is provided with a communication antenna that is attached to an area that is adjacent to the antenna unit ([see at least Fig. 4 and Fig. 5),

the roof is provided with left and right guide grooves that respectively position and guide a cable that is connected to the antenna unit and a cable that is connected to the
communication antenna, to positions below the roof ([see at least Fig. 4 and Fig. 5), and the left and right guide grooves include first guide portions that are formed in the
inclined surface and second guide portions that are formed in the left and right bulging edge
portions ([see at least Fig. 4 and Fig. 5).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668